DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 5, 2022 has been entered.

Applicants' arguments, filed August 5, 2022, have been fully considered but they are not deemed to be fully persuasive. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 32, 33, 35 and 37 – 41 were rejected under 35 U.S.C. 103 as being unpatentable over Bui et al (US 2013/0167859) in view of Ichimura et al. (US 4,777,114). This rejection is MAINTAINED for the reasons of record set forth herein.
Bui et al. discloses methods of making up and/or enhancing the appearance of a keratinous substrate by forming a film on the surface by application of a composition comprising a polyvinyl alcohol-styrylpyridinium (PVA-Sbq) polymer and a complexing agent followed by exposure to either UV or visible light irradiation (whole document, e.g., abstract). PVA-Sbq polymers have been widely used due to their high photosensitivity and good storage stability but their use in the cosmetic arts has been limited to their highly hydrophilic nature (¶ [0005]). The disclosed polymers have improved properties, such as improved water- and/or oil- and/or chemical resistance (¶ [0006]). The disclosed polymers comprise repeats of formula (I) (¶¶ [0007] – [0009]), which align with the photocrosslinkable unit P of the instant claims. Non-limiting examples of PVA-Sbq polymers include those described in various enumerated U.S. Patents that are incorporated by reference including US 4,777,114 to Ichimura et al. (¶ [0010]). The molar ratio of the PVA (reads on the alcohol unit of formula (I) of the instant claims) to Sbq (unit P) may range from about 99.5:0.5 to about 85:15 (¶ [0024]). The molecular weight of the polymer may range from about 30,000 to about 100,000 (¶ [0024]). The material is capable of crosslinking without a photoinitiator upon exposure to radiation having a wavelength of, for example, about 265 nm to about 350 nm (¶ [0025]). Such a range overlaps with UVA radiation as such light is 315 – 400 nm (see https://ec.europa.eu/health/scientific_committees/opinions_layman/glossary/tuv/uv-radiation.htm, accessed September 14, 2020). The polymer itself can be present in the cosmetic compositions in amounts ranging from about 0.1% to about 40% weight, with the narrowest disclosed range being from about 1% to about 20% (all % by weight; ¶ [0026]). The exemplary methods and processes are intended to make up and/or enhance keratinous substrates such as the hair, skin and nails with nail enamels, mascaras, foundations, sunscreens or hair styling compositions exemplified (¶ [0043]). The compositions with the PVA-Sbq polymer and compositions with the complexing agent is applied to the skin and then exposed to UV light (¶ [0034]) as required by the instant claims.
The presence of a hydrophobic unit H1 as required by the instant claims is not explicitly disclosed within the Bui et al. itself.
Ichimura et al. discloses a photosensitive resin emulsion that comprises at least one photosensitive saponified polyvinyl acetate (PVAc) derivative which is at least partially grafted onto the resin with the saponified PVAc derivative comprising a backbone formed of saponified PVAc, at least one photosensitive unit and at least one hydrophobic unit bonded to the backbone (whole document, e.g., abstract). While photosensitive composition comprising saponified PVAc and a styrylpyridinium compound are known, the hydroxyl content is not changed by irradiation so the water resistance of the cured material is not improved and the cured portion is extremely swollen during water development and a high resolving power cannot be obtained (col 1, ln 18 – 32). A material that can be stored for a long time and developed by water with an appropriate hydrophobic property and excellent resolving power, water and solvent resistance (col 2, ln 44 – 51) is disclosed. In addition to the photosensitive unit as shown in general formula (I), col 2, ln 65 onward), a hydrophobic unit such as that of formula (IV) (col 3, ln 50 onward) is also present in the polymer. The substituent R3 corresponds to H1 having an A1 substituent of the instant claims and R3 can be groups such as phenyl, benzyl, xylyl aminophenyl or carboxyphenyl among others (col 4, ln 18 – 25; col 5, ln 10 - 15). If the amount of photosensitive unit is less than 0.1 mole %, there is often insufficient photosensitivity while amounts of more than 50 mole % lead to a conspicuously viscosity composition without particular improvement in the photosensitivity (col 5, ln 35 – 41). If the amount of the hydrophobic unit is smaller than 0.1 mole %, there is insufficient water resistance of the cured resin and amounts of 30 mol% make the water development of the composition difficult (col 5, ln 41 – 47). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use a hydrophobic block containing polymer as disclosed by Ichimura et al. as the photosensitive polymers used in the method of used disclosed by Bui et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Bui et al. discloses the application and irradiation of photosensitive-PVA polymers to keratinous surfaces that are cured by light but a problem is their highly hydrophilic nature and among the non-limiting examples of such polymers are those disclosed by Ichimura et al. in US Patent No. 4,777,114 that also comprise hydrophobic units as required by the instant claims. Hydrophobic units can be used in photosensitive polyvinyl acetate polymers as taught by Ichimura et al. that incorporate a hydrophobic unit to increase the hydrophobic nature of the photosensitive polymer and increase the water resistance of the polymers. This would reasonably be expected to increase the water resistance of the polymers used in the method of Bui et al. The relative amounts of each unit will determine the behavior of the final polymer and the disclosed amounts overlap and encompass those claimed. Similarly, the amount of the polymer in the composition overlaps and is encompassed by the claimed ranges. Such ranges are prima facie obvious (see MPEP 2144.05). The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired as decreased hydrophilicity to overcome a known issue with the materials while still allowing for removal if desired by the consumer and desired level of photosensitivity determined by the amount of photosensitive unit present.

Applicant traverses on the grounds the modification of Bui’s method by the use of H1/H2 subunit would affect the hardness of the polish and the ability of the polish to adhere to keratin surfaces. Ichimura certainly does not provide any motivation to modify polymers that are appropriate for application to the hair as this reference is directed to the electronic/sound arts. At the very least, the properties of the claimed polymer when applied to hair would not have been predictable based on Ichimura even if Ichimura’s subunits are known to modulate hydrophobicity. Thus, there could not have been any expectation of success in modifying Bui’s polymers as suggested to treat hair. The Office is improperly engaging in hindsight in an attempt to recreate the claims. The Examiner’s reasons for the combination are insufficient as Bui already states that it has developed a method that improves the water resistance of the PVA-Sbq polymers would be redundant, and Board held in Ex Parte Richard (complete citation at bottom of p 24 of the Remarks filed August 5, 2022) that redundant advantages negated the asserted rationale to combine the references.
These arguments are unpersuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant presents no evidence or explanation in support of the assertion that the addition of hydrophobic units would be expected to result in polymer compositions that were unfit for the intended use of Bui et al. The particular keratin surface, properties such as hardness or adhesion to a particular type of keratin substrate are not required by the instant claims. Bui is directed to a method of making up and/or enhancing the appearance of keratinous surfaces with method steps that align with those of the instant claims (e.g., ¶ [0001]) while explicitly recognizing a problem with the “highly hydrophilic nature” limiting the use of PVA-Sbq polymers in the cosmetics arts. As noted above, Bui et al. incorporates by reference the polymers disclosed by Ichimura et al. as among the non-limiting examples of PVA-Sbq polymers. When work is available in one field of endeavor, design incentives and other market forces can prompt variation in the same or different fields of endeavor and when considering the obviousness of the combination of known elements, the operative question is whether the improvement is more than the predictable use of prior art element according to their established function (MPEP 2141(I)). Given the identification of the highly hydrophilic nature of PVA-Sbq polymers limiting the use of such polymers in cosmetics in Bui et al. and statements in the instant specification regarding as to compositions with good resistance to water that would be difficult to obtain with a highly hydrophilic material, strategies that decrease the highly hydrophilic nature of such polymers from cosmetic or other fields of endeavor that use polymers such as PVA-Sbq polymers would be investigated. That Ichimura’s research was carried out in the context of a photosensitive resins does not negate the teachings that hydrophobic units such as the claimed H1 residues can be incorporated into photosensitive PVA-Sbq resins. Applicant does not set forth how the fact pattern of the instant case is the same as that of cited Board case or indicate that this was a precedential decision. Even if the polymers of Ichimura were not incorporated by reference, further decreases in the hydrophilicity of the PVA-Sbq is not a “redundant” improvement as depending on the application, the “optimal” hydrophilicity of the final polymer need not be the same for products such as nail enamels, mascaras, foundations, sunscreens or hair styling compositions that are exemplified by (see ¶ [0043] of Bui et al.). Nail enamels would be exposed to water every time hands are washed, which would generally occur more frequently than washing of the hair so a hair styling composition would be generally have less exposure to cleansing and water than a nail enamel.
Applicant also argues that any prima facie case of obviousness would be overcome by unexpected results as shown in examples 6 and 7 of the as filed specification showing that polymers P1 and P2 improved the feel and disentangling of hair when compared to PVA alone or polymers P4 and P5 which are outside the scope of claim 1 that do not comprise the recited hydrophobic H1/H2 residue.
These arguments are unpersuasive. When determining if results are in fact unexpected, a comparison with the closest prior art and establishing what the expected results would be should be carried out. Applicant does not explain the proffered data and what the expected results would be to establish that the difference are in fact unexpected and unobvious and of both statistical and practical significance. Given the art appreciated issue of high water solubility for PVA-Sbq polymers, it does not appear unexpected that P4 and P5 that do not contain a hydrophobic group a claimed would not persist after 5 shampoo washes as used in the examples, in which the hair for each hair shampoo was wetted, the samples were allowed to incubate for 3 minutes with shampoo and then rinsed with 10 passes of 37°C water. Even if the evidence of record was in fact unexpected, the evidence must be reasonable commensurate in scope with the instant claims. The two inventive polymers tested are highly similar only differing in one of the substituents on the benzene ring A1 (-OH vs -OCH3) but otherwise are identical. Given the optional acetate unit of formula (II) and the breadth of the possible structure for the variables Q, A and D in the required subunits of the polymer, the data for these two polymers is not reasonably commensurate in scope with the claimed polymers. Thus the allegations of unexpected results are not persuasive.
Applicant also reiterates the arguments that Ichimura is non-analogous art. When defining the problem to be solved the Office Action replaced with ellipsis the references made soft feel, disentangling and persistence after shampooing being mentioned repeatedly throughout the specification as filed. A contrast with Ichimura in the area of electronics and recording equipment was also stated. The Office has misconstrued the problem to be solved in an overly broad way that would require the drawing of unreasonable inferences from the as-filed specification by a person of ordinary skill in the art. Art in the electronics field would not have logically commended itself to the cosmetic inventors’ attention in considering the problems of soft feel, disentangling and persistence after shampooing. Even if there was some similarity of scientific principles at some underlying level of operation, the similarity does not answer the question of whether a hair cosmetics chemist would have looked to Ichimura for compositions suitable for soft feel and disentangling. A CCPA decision is cited in the paragraph bridging p 28 and 29 of the remarks requiring consideration of the subject matter as a whole instead of focusing on the scientific principle involved.
These arguments are unpersuasive. One having ordinary skill in the art would have looked to Ichimura as Bui et al. states that Ichimura discloses non-limiting examples of PVA-Sbq polymers. While Ichimura and the instant application are not in the same field of endeavor, analogous art can also be art that would be reasonably pertinent to the problem faced by the inventor even if it not in the same field of endeavor. Applicant appears to argue that only art within the cosmetic area that also deals with feel and tangling of hair. But defining the problem to be solved so narrowly such that only art relating to the feel and disentangling properties of a hair composition, is too narrow of a definition of the problem to be solved given the reference also made to the good resistance to water and that such properties should persist after shampooing. A highly hydrophilic polymer would be expected by one of ordinary skill in the art to be readily removed from the hair with water, especially in the presence of shampoo. The PVA-Sbq polymeric materials of Ichimura would thus commend themselves to the attention of the person of ordinary skill in the art who would reasonable expect that the addition of hydrophobic would improve water resistance and persistence after shampooing in a favorable way. That applicant also appreciated that use of such polymers also alters the feel and tangling properties of the hair does not patentably distinguish the instant claims. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 32, 33, 35 and 37 – 41 were rejected under 35 U.S.C. 103 as being unpatentable over Bui et al. and Ichimura et al. as applied to claims 32, 33, 35 and 37 – 41 above, and further in view of Wilson et al. (US 2006/0154187) and Yang et al. (Huadong Fangzhi Gonfxueyan Xuebao, 1986; CAPLUS abstract accompanies this action).
Bui et al. and Ichimura et al. are discussed above.
The elected polymer species, not specifically recited in any claim, having 3-hydroxy-4-methoxybenzene as A is not disclosed.
Wilson et al. discloses an aqueous alkaline developer that is suited for developing of an image lithographic printing precursor with a dried layer of a radiation-sensitive material comprising one or more acetal resins, which can be derived from polyvinyl alcohol by condensation with aldehydes (whole document, e.g., abstract). Among the materials that can be used is a tetrafunctional polymers, in which the recurring unit comprises a vinyl acetate moiety and a vinyl alcohol moiety and first and second cyclic acetal groups with vanillin being among the aldehydes suitable for use in preparing the second cyclic acetal group (¶¶ [0044] – [0047]). 
Yang et al. discloses the reaction of polyvinyl alcohol with vanillin to an acetal product. In the presence of water, the acetal hydrolyzes and vanillin is released.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a hydrophobic group that comprises a polyvinyl acetal-vanillin moiety. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because such units are generally disclosed by Ichimura et al. and Wilson et al. as suitable for use in photosensitive resins and due to the hydrolysis of such groups in the presence of water, would provide a release of vanillin from the material when applied and cured on a keratinous surface such as hair. Such a compound would have the required structure for A of the elected species. Photosensitive polymers based on polyvinyl alcohol and groups that react with the hydroxy groups to form acetals are known in the art for a variety of applications and characteristics such as the exact structure of the hydrophobic side chain will influence the properties of the film. The selection of vanillin, known to form acetals in reaction with polyvinyl alcohol polymers can be used to impart an additional function, namely vanillin release over time, to the film applied to a keratin substrate is taught by the prior art.

Applicants state that Wilson and Yang do not address the deficiencies of the combination of Bui et al. and Ichimura et al. 
As discussed in greater detail above, Bui et al. and Ichimura et al. are not deficient as alleged by Applicant so Wilson and Yang need not remedy the alleged deficiencies.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 32, 33, 35 and 37 – 41 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 17 of U.S. Patent No. 8,609,074 in view of Ichimura et al. (US 4,777,114) and optionally Wilson et al. (US 2006/0154187) and Yang et al. (Huadong Fangzhi Gonfxueyan Xuebao, 1986; CAPLUS abstract accompanies this action). This rejection is MAINTAINED for the reasons of record set forth herein.
The claims of US’074, the patent to issue from US 2013/0167859, recite a method of making up and/or enhancing the appearance of nails, a material which comprise keratin, by application of a polymer that comprises units of formula (I) and unit P as in the instant claims (e.g., claim 1). The ratio of polyvinyl alcohol:styrylpyridinium in the at least one polyvinyl alcohol-styrylpyridinium polymer ranges from about 99:1 to about 90:10 (claim 4) and the composition used can comprise about 0.5% to about 30% by weight of the compositions (claim 5). The composition can be cured with UV radiation having a wavelength of about 200 nm to about 400 nm (claim 9). Non-limiting examples of such PVA-Sbq polymers include those described in US 4,777,114 to Ichimura et al. that was incorporated by reference (col 2, ln 59 – 61).
The presence of hydrophobic groups in the polymer used in the method is not explicitly claimed.
Ichimura et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a hydrophobic block as disclosed by Ichimura et al. into the photosensitive polymers used in the method of US’074. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because US’074 claims the application and irradiation of photosensitive-PVA polymers to keratinous surfaces that are cured by light but a problem is their highly hydrophilic nature. Hydrophobic units can be used in photosensitive polyvinyl acetate polymers as taught by Ichimura et al. that incorporate a hydrophobic unit to increase the hydrophobic nature of the photosensitive polymer and increase the water resistance of the polymers. This would reasonably be expected to further increase the water resistance of the resultant composition and film compared to one prepared using a polymer that lacks such hydrophobic groups. The relative amounts of each unit will determine the behavior of the final polymer and the disclosed amounts overlap and encompass those claimed. Similarly, the amount of the polymer in the composition overlaps and is encompassed by the claimed ranges. Such ranges are prima facie obvious (see MPEP 2144.05). The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired as decreased hydrophilicity to overcome a known issue with the materials while still allowing for removal if desired by the consumer and desired level of photosensitivity determined by the amount of photosensitive unit present.
The elected species of polymer is not disclosed.
Wilson et al. and Yang et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a hydrophobic group that comprises a polyvinyl acetal-vanillin moiety. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because such units are generally disclosed by Ichimura et al. and Wilson et al. as suitable for use in photosensitive resins and due to the hydrolysis of such groups in the presence of water, would provide a release of vanillin from the material when applied and cured on a keratinous surface such as hair. Photosensitive polymers based on polyvinyl alcohol and groups that react with the hydroxy groups to form acetals are known in the art for a variety of applications and characteristics such as the exact structure of the hydrophobic side chain will influence the properties of the film. The selection of vanillin, known to form acetals in reaction with polyvinyl alcohol polymers can be used to impart an additional function, namely vanillin release over time, to the film applied to a keratin substrate.

Applicant states that Ichimura cannot be relied upon to establish a prima facie case of unpatentability under 35 USC 103(a) and also cannot be relied upon to maintain this non-statutory double patenting rejection. Applicant requests that at least this rejection be held in abeyance until allowable subject matter is indicated and then will consider the propriety of filing a Terminal Disclaimer.
These arguments are unpersuasive. The request to hold the rejection in abeyance is noncompliant with the regulations under 37 C.F.R. 1.111. The instant rejection is not a provisional rejection as the claims of US Patent ‘074 have been issued. The arguments as to why Ichimura can be used as a secondary reference is addressed in greater detail above in the obviousness section of this Office Action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618